DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 06/16/2022 has been fully considered and is attached hereto.
Response to Amendment
The Applicant originally submitted Claims 1-10 in the application. In the present response, the Applicant amended Claims 1-4 and 7-10. Accordingly, Claims 1-10 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 08/08/2022, with respect to rejection of Claims 1-2 under 35 U.S.C. § 103 has been considered, however not persuasive. 
The Applicant argues that the cited US 2004/0164405 to “Umezu” et al fails to disclose “a metal-based board with an insulating layer stacked on a board surface of the metal-based board”.
In support of this argument, the Applicant reasons that, the element 11 of “Umezu” does not include an insulating layer stacked thereon, “Umezu” does not disclose insulation between the heat sink and the first and second semiconductor switches, as “Umezu, [0038]” states that noise currents flowing through element 11 are bypassed by capacitor 2, thereby minimizing the length of noise current loop, teaching away from placing insulation on the surface of element 11 between it and the circuit component.
The Examiner respectfully disagrees.
“Umezu” in Fig 2, and in “[0041]” clearly illustrate and teaches an intermediate members (13a/13b) made of silicon rubber, resin or ceramic being provided between MOSFET’s (15a/15b) and the heatsink 11, satisfying the limitation of Claims 1 drawn to “an insulating layer stacked on a board surface of the meta-based board being provided between the first semiconductor switch and the heat sink” or the limitation of Claim 2 drawn to “an insulating layer stacked on a board surface of the meta-based board, wherein the semiconductor element is fixed on the insulating layer and attached to the heat sink via the metal-based board” as cited in rejections of Claims 1 and 2 below.
Accordingly, the Examiner submits that, following MPEP 2111 guidelines, in a broadest reasonable interpretation, consistent with speciation, cited prior art to “Umezu”, teaches or suggests above-mentioned limitations of Claims 1 and 12.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Wachter et al (US 2018/0342932) in view of Umezu et al (US 2004/0164405).
	Regarding Claim 1, Wachter (In Figs 1-2A) discloses an electric working machine (100) comprising: 
a motor (104); 
a battery (108); 
a drive circuit (gate driver, ¶ 39, II. 11-14) for driving the motor, the drive circuit including an inverter circuit (three-phase inverter bridge circuit, ¶ 58, II.) that controls electric current flowing through a phase winding of the motor (104); 
a first semiconductor switch (206) provided in a power-supply line (line connecting battery to 200)  from the battery (108) to the drive circuit (gate driver, ¶ 39, II. 11-14); 
a control circuit (218), (¶ 39, II. 1-2) that controls electric current supplied from the battery (108) to the motor (108) via the drive circuit (gate driver, ¶ 39, II. 11-14);
a second semiconductor switch (206) of the inverter circuit coupled to a terminal of the motor (104); 
However Wachter does not disclose a heat sink made of a conductive metal and to which the first semiconductor switch and the second semiconductor switch are attached; and
a metal-based board with an insulating layer stacked on a board surface of the meta-based board being provided between the first semiconductor switch and the heat sink, and the metal-based board being provided between the second semiconductor switch and the heat sink,
wherein the first semiconductor switch and the second semiconductor switch are fixed on the insulating layer to be mounted to the heat sink via the metal-based board.
Instead Umezu (In Fig 2) teaches a heat sink (12) made of a conductive metal (¶ 34, II. 6-10) and to which the first semiconductor (15a) switch and the second semiconductor switch (15b) are attached; and
a metal-based board (11), (¶ 34, II. 1-6) with an insulating layer (13a/13b), (¶ 41, II. 13-15) stacked on a board surface of the meta-based board (11) being provided between the first semiconductor switch (15a) and the heat sink (12), (Fig 2), and the metal-based board (11) being provided between the second semiconductor switch (15b) and the heat sink (12), (Fig 2),
wherein the first semiconductor switch (15a) and the second semiconductor switch (15b) are fixed on the insulating layer (13a/13b) to be mounted to the heat sink (12) via the metal-based board (11), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with a heat sink made of metal to which the first and the second semiconductor switches are being attached and a metal-based board with an insulating layer stacked on a board surface of the metal-based board being provided between the first and second semiconductor switches and the heat sink with the first and second semiconductor switch being fixed on the insulating layer to be mounted to the heat sink via the metal-based board to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows, while ensuring electrical insulation therebetween (Umezu, ¶ 36, II. 1-10, ¶ 41, II. 8-13).
Examiner Note, Applicant needs to amend the Claim to limit what Applicant intends to claim. If Applicant intends to claim an insulating layer to be mounted over the first and second semiconductor switches, such that the first and second semiconductor switches are positioned between the insulating layer and the metal-based board, then the Claim needs to be clearly limited to such specific structure.
Regarding Claim 2 , Wachter (In Figs 1-2A) discloses an electric working machine (100) comprising: 
a motor (104); 
a semiconductor element (206) that is provided in a current path to the motor (104) and completes or interrupts (¶ 40, II. 1-8) the current path (current path through 212, ¶ 58, II. 17-21); 
a circuit board (202) on which the semiconductor element (206) is mounted (¶ 38, II. 16-19), a control circuit (218), (¶ 39, II. 1-2) that turns on and off the semiconductor element  (206), (¶ 40, II. 1-8) to control energization to the motor (104) being disposed on the circuit board (202), (¶ 39,  II. 2-5).
However Wachter does not disclose wherein a heat sink made of a conductive metal for dissipating heat from the semiconductor element; and 
a metal-based board with an insulating layer stacked on a board surface of the meta-based board, wherein the semiconductor element is fixed on the insulating layer and attached to the heat sink via the metal-based board.
Instead Umezu (In Fig 2) teaches wherein a heat sink (12) made of a conductive metal (¶ 34, II. 6-10) for dissipating heat from the semiconductor element (15a); and 
a metal-based board (11), (¶ 34, II. 1-6) with an insulating layer (13a), (¶ 41, II. 13-15) stacked on a board surface of the meta-based board (11), (Fig 2), wherein the semiconductor element (15a) is fixed on the insulating layer (13a) and attached to the heat sink (12) via the metal-based board (11), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with a heat sink made of a conductive metal for dissipating heat from the semiconductor element and a metal-based board with an insulating layer stacked on a board surface of the metal-based board with the semiconductor element being fixed on the insulating layer and attached to the heat sink via the metal-based board to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows, while ensuring electrical insulation therebetween (Umezu, ¶ 36, II. 1-10, ¶ 41, II. 8-13).
Regarding Claim 6, Wachter in view of Umezu discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein the semiconductor element is coated with an insulating material on the metal- based board.
Instead Umezu (In Fig 2) further teaches wherein the semiconductor element (15a) is coated with an insulating material (13a), (¶ 41, II. 13-19) on the metal- based board (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the semiconductor element being coated with an insulating material on the metal base board to benefit from desirably transferring heat generated in MOSFETs during large current flows to the first heatsink while maintaining the electrical insulation therebetween (Umezu, ¶ 27, II. 5-10).
Claims 3-4 rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Tsubaki (US 2013/0288091).
Regarding Claim 3, Wachter in view of Umezu discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein a temperature detection element of the meta-based board, the temperature detection element being coupled to the control circuit.
Instead Tsubaki (In Fig 5A) teaches wherein a temperature detection element (15) of the meta-based board (11), (¶ 56, II. 1-5), the temperature detection element (15) being coupled to the control circuit (5A), (¶ 117, II. 12-15), (Fig 5A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Tsubaki with a temperature detection element of the metal-based board being coupled to the control circuit to benefit from providing a temperature sensor and a temperature sensor attaching structure, which make it possible to directly detect the heat of a detection object without comprising the flexibility of the flexible board (Tsubaki, ¶ 9, II. 1-5).
Regarding Claim 4, Wachter in view of Umezu and further in view of Tsubaki discloses the limitations of Claim 3, however Wachter as modified does not explicitly disclose wherein a wiring pattern provided on the insulating layer, the wiring pattern being for coupling the temperature detection element to the circuit board.
Instead Tsubaki (In Fig 5A) further teaches wherein a wiring pattern (21/22) provided on the insulating layer (51), (¶ 59, II. 1-3), the wiring pattern (21/22) being for coupling the temperature detection (15) element to the circuit board (5A), (Fig 5A).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Tsubaki a wiring pattern being provided on the insulating layer and with wiring pattern being for coupling the temperature detection element to the circuit board to benefit from providing a temperature sensor and a temperature sensor attaching structure, which make it possible to directly detect the heat of a detection object without comprising the flexibility of the flexible board while electrically isolating the sensor element from accidentally being brought in to electrical with any other electrical conductor, which may alter the operation of the sensor element (Tsubaki, ¶ 9, II. 1-5).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu further in view of Tsubaki and further in view Onishi et al (US 2009/0283765).
Regarding Claim 5, Wachter in view of Umezu and further in view of Tsubaki discloses the limitations of Claim 3, however Wachter as modified does not disclose wherein the metal-based board is provided with two or more of the semiconductor elements, and the temperature detection element is arranged among the semiconductor elements.
However where Umezu (In Fig 2) further teaches wherein the metal-based board (11), (¶ 34, II. 1-6) is provided with two or more of the semiconductor elements (15a/15b). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu with the metal-based board being provided with two or more semiconductor elements to benefit from desirably transferring heat generated in MOSFETs during large current flows, to the first heatsink with higher thermal conductivity than the second heatsink and then radiating heat to the environment with the second heatsink with larger surface area than the first heatsink preventing possibilities on the MOSFET’s to break down during the large current flows (Umezu, ¶ 36, II. 1-10).
However Wachter as modified does not teach wherein the temperature detection element is arranged among the semiconductor elements.
Instead Onishi (In Figs 3, 4A-4B) teaches wherein the temperature detection element (34) is arranged among the semiconductor elements (23). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu further with Tsubaki and further with Onishi with the temperature detection element being arranged among the semiconductor elements to benefit from transferring the heat of semiconductor chip to the metal base plate and then radiate into the atmosphere while monitoring the temperature of the semiconductor chip by a controller connected to a temperature sensor to prevent damage to the semiconductor chip, in case the heat is not sufficiently radiated to the atmosphere (Onishi, ¶ 41, II. 4-13, ¶ 42, II. 1-8).
Claims 7 and 10 rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Ohmi (US 2007/0247811).
Regarding Claim 7, Wachter in view of Umezu discloses the limitations of Claim 2, however Wachter as modified does not disclose wherein a space in the heat sink for heat dissipation, wherein the semiconductor element is provided on opposite sides of the heat sink with the space interposed therebetween.
Instead Ohmi (In Fig 4) teaches wherein a space (S, ¶ 19, II. 8-18), (Fig 2) in the heat sink (16/17) for heat dissipation (Fig 4), wherein the semiconductor element (13) is provided on opposite sides of the heat sink (16/17) with the space interposed therebetween (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Ohmi with a space in the heat sink for heat dissipation, and the semiconductor element being provided on opposite sides of the heat sink with the space interposed therebetween to benefit from efficiently cooling heating elements in contact with the heat sink while coil parts which are located in the air course are efficiently cooled thereby being able to downsize the heatsink as a result of the enhancements in the cooling efficiency of heating parts (Ohmi, ¶ 27, II. 13-19).
Regarding Claim 10, Wachter in view of Umezu and further in view of Ohmi discloses the limitations of Claim 7, however Wachter as modified does not disclose  wherein a substantially U-shaped section of the heat sink in which the space is disposed.
Instead Ohmi (In Fig 4) further teaches wherein a substantially U-shaped section (¶ 19, II. 1-6) of the heat sink (16/17) in which the space (S, ¶ 19, II. 8-18) is disposed (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Ohmi with a substantially U-shaped section of the heat sink in which the space is disposed to benefit from efficiently cooling heating elements in contact with the heat sink while coil parts which are located in the air course are efficiently cooled thereby being able to downsize the heatsink as a result of the enhancements in the cooling efficiency of heating parts (Ohmi, ¶ 27, II. 13-19).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Choi (US 6,404,065) prior art.
Regarding Claim 8, Wachter in view of Umezu discloses the limitations of Claim 1, however Wachter as modified does not disclose wherein a non-conductive screw that attaches the semiconductor element to the heat sink.
Instead Choi (In Figs 1A-1B) in prior art teaches wherein a non-conductive screw (16), (Col 2, II. 4-9) that attaches the semiconductor element (10) to the heat sink (14).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Choi with a non-conductive screw that attaches the semiconductor element to the heat sink to benefit from isolating the power semiconductor device from the heatsink (Choi, Col 2,  II. 4-9).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Wachter in view of Umezu and further in view of Matsukura et al (US 2002/0141161).
Regarding Claim 9, Wachter in view of Umezu discloses the limitations of Claim 1, however Wachter as modified does not disclose wherein a screw that attaches the semiconductor element to the heat sink; and a screw hole in the semiconductor element in which the screw is disposed, the screw hole being molded- 19- with an insulating resin.
Instead Matsukura (In Fig 1) teaches wherein a screw (30) that attaches the semiconductor element (29) to the heat sink (42); and a screw hole (31) in the semiconductor element (29) in which the screw (30) is disposed, the screw hole being molded- 19- with an insulating resin (33, ¶ 52, II. 5-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Wachter with Umezu and further with Matsukura with a screw that attaches the semiconductor element to the heat sink and a screw hole in the semiconductor element in which the screw is disposed with the screw hole molded with an insulating resin to benefit from the collector part of the semiconductor switching elements being electrically insulated from the heat radiating fin with a simplified construction while heat which is produced by the semiconductor switching elements is radiated by the heat radiating fin at better thermal conductivity (Matsukura, ¶ 19,  II. 1-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835   

/ZACHARY PAPE/Primary Examiner, Art Unit 2835